Citation Nr: 0923028	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-08 724	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for bilateral hip 
degenerative joint disease.

2.  Entitlement to service connection for right knee 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, which, in 
pertinent part, denied entitlement to service connection for 
degenerative joint disease of the hips and right knee.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in May 2009.  The Veteran did not report for 
his hearing.  Therefore, his hearing request is deemed 
withdrawn and the Board will proceed with adjudication of his 
claims. 38 C.F.R. § 20.704(d) (2008).

In June 2006, the RO issued a rating decision finding that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a left knee disability.  The 
Veteran submitted a timely notice of disagreement and a 
statement of the case was issued in February 2007.  In June 
2007, the Veteran's Congressman submitted a statement from 
the Veteran, which made no reference to any specific issues, 
but which the Congressman indicated was a "notice of 
disagreement."  The RO took this statement to be a notice of 
disagreement with the November 2006 rating decision.  The RO 
closed the Veteran's appeal with regard to the left knee 
issue, due to his failure to submit a substantive appeal.

In argument presented to the Board in June 2009, the 
Veteran's representative noted that the Veteran contended 
that he had developed a low back disability due to service 
connected pes planus.  In a rating decision issued in January 
2009, the RO denied entitlement to service connection for 
degenerative joint disease of the lumbar spine.  There is no 
indication in the record that the Veteran has submitted a 
notice of disagreement with that decision.  The Veteran and 
his representative are advised that if they disagree with 
denial of service connection, they should submit a notice of 
disagreement with the RO.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002) (requiring that notices of disagreement be filed with 
the entity that entered the determination).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current bilateral hip degenerative joint 
disease that is aggravated by a service-connected pes planus.   

2.  The Veteran has current right knee degenerative joint 
disease that is aggravated by service-connected pes planus.   


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the bilateral 
hips is secondary to a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 
& 2008).  

2.  The Veteran's degenerative joint disease of the bilateral 
hips is secondary to a service-connected disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
his disabilities of the hips and right knee as they are 
secondary to his service-connected bilateral pes planus.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b) (2008)).  The new 
regulation imposes requirements that the baseline level of 
disability be shown by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and 
receipt of the medical evidence showing the current severity 
of the disability.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The new regulation imposes additional hurdles to establishing 
service connection by way of aggravation and appears to have 
retroactive effects in this case.  Accordingly, the old 
version of the regulation will be applied.

The claims for service connection were received in July 2006.

Degenerative joint disease of the right knee was demonstrated 
on a March 2005 X-ray at the Providence VA Medical Center 
(VAMC).  Similarly, in August 2005, X-rays of the Veteran's 
hips from his private physician were interpreted as showing 
degenerative changes.

The Veteran has reported to both his VA and private doctors 
that he believes his degenerative joint disease of the hips 
and right knee are the result of his service-connected pes 
planus.  In support of his claim, he submitted a December 
2007 letter from his private physician stating that his 
bilateral flat feet exacerbated the arthritic pain in his 
knees and hips.

Upon VA examination in January 2008, the Veteran was 
diagnosed as having degenerative joint disease of the hips 
and knees.  After examining the Veteran and reportedly 
reviewing the claims folder, the examiner provided the 
following opinion:

It is less likely as not that the above 
diagnoses are related to his military 
service.  There is no link between his 
service-connected condition and the 
presence of his osteoarthritis in this 84 
year old male.  His diagnoses can be just 
as easily associated or elated with age-
related degenerative changes.

Although the VA examiner provided an opinion against the 
claim, this opinion is of limited value, because it was not 
accompanied by any rationale.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  After apparently ruling out a causal 
link between pes planus and the hip and right knee arthritis, 
the examiner said it was equally as likely related to age.  
This statement can be read as saying the arthritis was also 
unrelated to age and providing no opinion as to the etiology 
of the arthritis.  Further, the opinion did not specifically 
comment on whether the service connected pes planus 
aggravated the hip or right knee disabilities and appears to 
have been limited to the question of whether pes planus 
caused the arthritis in those joints.

The only explicit opinion on aggravation was provided by the 
private physician.  While this opinion was also not 
accompanied by a rationale, there is an implicit logic in the 
statement that pes planus aggravated the pain from arthritis 
in the hips and knees.  Moreover, the Court has held that it 
was clear and unmistakable error to deny service connection 
where the only medical opinions were in favor of the claim, 
even though those opinions were not accompanied by a 
rationale.  Bouton v. Peake, No. 06-1494 (U.S. Vet. App. Dec. 
4, 2008).  Inasmuch as the private physician's statement is 
the only explicit opinion on aggravation, it weighs the 
evidence in favor of the grant of service connection for 
arthritis of the hips and right knee on the basis of 
aggravation.


ORDER

Entitlement to service connection for bilateral hip 
degenerative joint disease is granted.

Entitlement to service connection for right knee degenerative 
joint disease is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


